Filed 08/01/19                                       Case 17-13797                                             Doc 1572

                 2

          1      Fear Waddell, PC
                 Peter L. Fear, No. 207238
          2      Gabriel J. Waddell, No. 256289
                 7650 North Palm Avenue, Suite 101
          3      Fresno, California 93711
                 (559) 436-6575
          4      (559) 436-6580 (fax)
                 pfear@fearlaw.com
          5
                 Attorney for Siemens Medical Solutions USA, Inc.,
          6       Creditor

          7                              UNITED STATES BANKRUPTCY COURT
          8                     EASTERN DISTRICT OF CALIFORNIA - FRESNO DIVISION
          9      In re:                                         Case No. 17-13797-B-9
        10       TULARE LOCAL HEALTHCARE                        Chapter 9
                 DISTRICT, D/B/A TULARE REGIONAL
        11       MEDICAL CENTER,                                D.C. No. FW-1
        12                             Debtor(s).               Date: August 29, 2019
                                                                Time: 9:30 a.m.
        13                                                      Place: Dept. B, Courtroom 13, 5th Floor
                                                                       United States Courthouse
        14                                                             2500 Tulare St., Fresno, California
                                                                Judge: Hon. René Lastreto, II
        15

        16                NOTICE OF MOTION OF SIEMENS MEDICAL SOLUTIONS USA, INC.
                          FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSES
        17                                  PURSUANT TO § 503(b)

        18                TO ALL INTERESTED PARTIES:

        19                NOTICE IS HEREBY GIVEN that on the above date and at the above time and place,

        20       Siemens Medical Solutions USA, Inc. (“Siemens”) will move for an order (i) allowing

        21       Siemens’ administrative expense claim (“Administrative Expense Claim”) for substantial

        22       contributions made to the above-captioned debtor’s (“Debtor”) Chapter 9 bankruptcy case and

        23       (ii) directing the Debtor to pay Siemens’ Administrative Expense Claim, and for such other

        24

                 NOTICE OF MOTION FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE [ETC.] - 1
Filed 08/01/19                                       Case 17-13797                                                 Doc 1572



          1      and further relief as is appropriate. Siemans is requesting payment of administrative expenses

          2      in the amount of $123,766.29 for services, labor, and materials provided to the Debtor during

          3      the Post-Petition Period.

          4             This Application is served pursuant to Local Bankruptcy Rule 9014-1(f)(1), which

          5      provides for twenty-eight (28) days’ notice. Opposition, if any, to the granting of the

          6      Application shall be in writing and shall be served and filed with the Court at least fourteen

          7      (14) calendar days preceding the date of the hearing. Opposition shall be accompanied by

          8      evidence establishing its factual allegations. Without good cause, no party shall be heard in

          9      opposition to the Application at oral argument if written opposition to the Application has not

        10       been timely filed. If you fail to file a written objection to the Application within such time

        11       period, the Court may treat such failure as a waiver of your right to object to the Application

        12       and may approve the Application. If you wish to review the full Application, you may review

        13       the Application on file with the Court or obtain a copy from Applicant.

        14              To determine whether this matter has been resolved without oral argument or whether

        15       the court has issued a tentative ruling, the pre-hearing disposition should be viewed at the

        16       Court’s website at www.caeb.uscourts.gov after 4:00 p.m. the day before the hearing; parties

        17       appearing telephonically must view the pre-hearing dispositions prior to the hearing.

        18       Date: 7/30/2019                               FEAR WADDELL, P.C.

        19                                               By:    /s/ Peter L. Fear
                                                               Peter L. Fear
        20

        21

        22

        23

        24

                 NOTICE OF MOTION FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE [ETC.] - 2
